Citation Nr: 0406082	
Decision Date: 03/08/04    Archive Date: 03/19/04

DOCKET NO.  03-18 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than September 10, 
1998 for the grant of service connection for diabetes 
mellitus and hypertension.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel




INTRODUCTION

The veteran served on active duty from October 1963 to 
September 1967.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).


FINDINGS OF FACT

1.  The date of receipt of the veteran's informal claim 
requesting entitlement to secondary service connection for 
hypertension and diabetes mellitus was September 10, 1998.

2.  In April 1999, the RO denied service connection for 
hypertension and diabetes mellitus as secondary to the 
veteran's service-connected leukemia.  The veteran appealed 
the RO's decision to the Board.  In March 2002, the Board 
granted service connection for hypertension and diabetes 
mellitus as secondary disabilities to the veterans' service-
connected acute myelogenous leukemia.

3.  In April 2002, the RO implemented the Board's grant of 
service connection for hypertension and diabetes mellitus and 
assigned an effective date for the award of compensation for 
each disability from September 10, 1998, the date of receipt 
of the veteran's informal claim.

4.  There is no evidence that could reasonably be interpreted 
as reflecting an intent to file a formal or informal claim of 
entitlement to service connection for hypertension and 
diabetes mellitus prior to September 10, 1998.




CONCLUSION OF LAW

There is no legal basis to assign an effective date earlier 
than September 10, 1998 for the award of service connection 
and disability compensation benefits for hypertension and 
diabetes mellitus.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.151, 3.155, 3.157, 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has been granted service connection for 
hypertension and diabetes mellitus secondary to his service-
connected leukemia, effective September 10, 1998.  He seeks 
an earlier effective date for these awards.  Specifically, he 
argues that the effective date of service connection for both 
disabilities should go back to October 1990, when he first 
filed a claim seeking VA benefits for leukemia.  
His representative has provided further argument with regard 
to this matter in an informal brief dated August 8, 2003.  
These contentions will be addressed below in the Board's 
analysis.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 - VA's duty to 
notify/assist

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claims and to assist 
him in obtaining the relevant evidence, as required under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified at 38 U.S.C.A. §§ 
5103, 5103A (West Supp. 2002)]; 38 C.F.R. § 3.159 (2003).  
However, as will be explained below, the Board finds that to 
the extent any VCAA duties are legally applicable to the 
appeal of this claim, any duty to notify the veteran of the 
evidence needed to substantiate his claim or to assist him in 
developing the relevant evidence has been met.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the statutory and regulatory provisions 
pertaining to VA's duty to notify/assist do not apply to a 
claim if resolution of the claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); see also Mason v. Principi, 16 Vet. App. 129, 132 
(2002) [VCAA not applicable "because the law as mandated by 
statute and not the evidence is despositive of the claim"].

In the instant case, the pertinent facts are not in dispute.  
Resolution of the veteran's appeal is dependent on 
interpretation of the statutes and regulations regarding the 
effective date of an award of service connection.  As 
explained below, the issue of whether he is entitled to an 
earlier effective date for his hypertension and diabetes 
disabilities is dependent upon whether a claim for service 
connection for those disabilities was filed prior to 
September 1998.  That determination is dependent on the 
documents and evidence received by the VA prior to the 
initiation of the veteran's current appeal.  VA has no 
further duty, therefore, to notify him of the evidence needed 
to substantiate this claim, or to assist him in obtaining 
evidence, in that no reasonable possibility exists that any 
further assistance would aid him in substantiating the 
effective date claim before the Board at this time.  See Dela 
Cruz, supra; see also Wensch v. Principi, 15 Vet. App. 362, 
368 (2001).

In any event, the veteran has been provided with pertinent 
law and VA regulations in the statement of the case furnished 
to him in May 2003.  In addition, over the course of this 
appeal the veteran and his representative have been accorded 
ample opportunity to present evidence and argument in support 
of this claim.  There are no outstanding requests for a 
personal hearing; the veteran declined a hearing before a 
Veterans Law Judge in his June 2003 substantive appeal.

Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Accordingly, the Board will move on to a decision.

Pertinent law and regulation

Effective dates

The effective date of an award of disability compensation 
based on service connection shall be the day following the 
date of discharge or release from active service if the 
application for such benefits is received within one year of 
such date; otherwise, the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2003); see 
also McGrath v. Gober, 14 Vet. App. 28 (2000) [Board must 
determine when the service-connected disability manifested 
itself under all of the "facts found"].

Once an effective date is established, actual payment of 
benefits may not begin until the first day of the next 
calendar month.  38 U.S.C.A. § 5111 (West 2002); 38 C.F.R. 
§ 3.31 (2003).

Claims

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2003).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2003).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  See 38 C.F.R. § 3.155 (2003).

In addition, under certain circumstances, a report of 
examination or hospitalization may be accepted as an informal 
claim for increased benefits or to reopen, if the report 
relates to the disability which may establish entitlement.  
38 C.F.R. § 3.157 (2003).

Standard of review

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2003).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Factual and procedural background

The veteran filed a VA Form 21-526 ("Veteran's Application 
for Compensation or Pension") on October 31, 1990, which was 
construed by the RO as a claim seeking entitlement to pension 
benefits because he indicated he had been disabled due to 
leukemia since September 1990.  Medical records obtained in 
connection with this claim disclosed that the veteran had 
been hospitalized in September and October 1990 and diagnosed 
with acute non-lymphocytic leukemia.  A rating decision 
issued in April 1991 granted the veteran's claim for pension 
benefits effective from the date of his claim, October 31, 
1990.

On October 8, 1991, the veteran filed a VA Form 21-4138, 
Statement in Support of Claim, requesting entitlement to 
service connection for leukemia based on exposure to ionizing 
radiation during service.  His claim was denied by the RO in 
a rating decision in June 1992, and the veteran appealed.  
Following a lengthy appeals period, during which time 
additional medical evidence was associated with the claims 
file, the Board issued a decision in September 1996 granting 
service connection for leukemia.  The Board's grant of 
service connection was implemented by a RO rating decision 
issued in October 1996, at which time the RO assigned October 
8, 1991 as the effective date of service connection. 

On August 25, 1997, the veteran's representative filed a 
request for administrative review of the proper effective 
date for the award of service connection for leukemia.  It 
was argued that because the veteran's service connection 
claim was received within a year of the October 1990 claim 
for pension for the same disability, leukemia, the effective 
date for the service connection award should have been 
granted from the date of the pension claim.  See 38 C.F.R. 
§ 3.151(a) (2003) 
[a claim by a veteran for pension may be considered to be a 
claim for compensation].

In September 1997, the VA Director of the VA Compensation and 
Pension Service  issued a decision finding that error had 
been made in the assignment of the original effective date 
for the veteran's service-connected leukemia and ordered the 
RO to assign a 100 percent rating for leukemia, effective 
October 31, 1990.  In October 1997, the RO issued a rating 
decision implementing the C&P Director's decision.

On September 10, 1998, the RO received a letter from the 
veteran's representative, which indicated that the letter was 
being submitted as an "informal" claim of service 
connection for hypertension and diabetes.  The representative 
specifically noted that the purpose of the letter was to 
establish an effective date for a possible future award, and 
that evidence would be submitted at a later date to 
constitute the veteran's formal claim.

The representative next submitted a letter dated October 13, 
1998 and received by VA on October 14, 1998 requesting that 
the veteran be afforded a VA compensation examination to 
determine whether his bone marrow transplant and subsequent 
treatment for leukemia contributed to the development of 
diabetes.  Attached to the letter was the report of 
Dr. D. R.W., M.D., dated September 30, 1998, who indicated 
that there "certainly appears to be a temporal relation 
between the appearance of his diabetes and his treatment for 
acute myelogenous leukemia".

The veteran's representative followed up the October 1998 
letter with a second letter dated November 18, 1998 and 
received by VA on November 19, 1998, which included copies of 
private treatment reports dated in 1992-98 which disclosed 
that the veteran had elevated blood pressure readings as 
early as August 1993.  Also included was a report dated 
November 22, 1994, which indicated that the veteran had adult 
onset diabetes mellitus status post autologous bone marrow 
transplant on May 6, 1991.

After VA compensation examination were conducted in February 
1999, a RO rating decision in April 1999 denied service 
connection for hypertension and diabetes.  The veteran 
appealed the RO's decision to the Board.  In March 2002 the 
Board granted service connection for hypertension and 
diabetes mellitus as secondary disabilities to the veterans' 
service-connected acute myelogenous leukemia.  .

In April 2002, the RO issued a rating decision implementing 
the Board's grant of service connection for hypertension and 
diabetes mellitus, assigning an effective date for the award 
of compensation for each disability from September 10, 1998, 
the date of receipt of the veteran's informal claim.  The 
veteran has since perfected an appeal as to the appropriate 
effective date for the grant of secondary service connection 
for hypertension and diabetes mellitus.

Analysis

In essence, the veteran contends that the effective date of 
service connection for hypertension and diabetes secondary to 
leukemia should go back to October 1990, when he first filed 
a claim for VA benefits for leukemia.  

Discussion

As discussed in the law and regulations section above, the 
assignment of the effective date for the grant of service 
connection hinges on two factors: the date of receipt of the 
claim or the date entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400 et seq. (2003).  

The Board has reviewed the record to ascertain whether there 
are any claims of entitlement to service connection for 
diabetes and hypertension, either formal or informal, before 
September 10, 1998.  See Servello v. Derwinski, 3 Vet. App. 
196, 198-200 (1992).

After a careful review of the record, the Board concludes 
that no communication was received from the veteran before 
September 10, 1998 which may be considered to be a formal 
claim of entitlement to service connection for hypertension 
or diabetes.  The veteran has pointed to no such 
communication, and there is no such document in the file.  
Cf. 38 C.F.R. § 3.151(a) [a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid].  Furthermore, there is no evidence that any prior 
communication or action from either a Member of Congress or 
some other person acting as the veteran's friend which 
reflects an intent to file for service connection for 
hypertension or diabetes prior to September 10, 1998.  

Although he does not point to any formal claim filed prior to 
September 1998, the veteran has alluded to the fact that he 
was treated and diagnosed with both hypertension and diabetes 
coincident with or shortly after he was diagnosed with 
leukemia in 1990, which he believes supports entitlement to 
an earlier effective date.  See VA Form 21-4138, dated August 
30, 2002.  in essence, it appears that the veteran is 
contending that earlier treatment records for diabetes and 
hypertension may constitute informal claims of entitlement to 
service connection for hypertension and diabetes mellitus as 
secondary to his service-connected leukemia.  

It is undisputed that the medical treatment records indicated 
that the veteran had hypertension and diabetes prior to 
September 1998; there is even one report dated November 22, 
1994, which indicated that the veteran had "adult onset 
diabetes mellitus status post autologous bone marrow 
transplant on May 6, 1991".  However, mere reference to 
these disorders in medical treatment records does not equate 
to entitlement to service connection.

In this case, although there are medical treatment records 
dated prior to the September 1998 claim which reflect 
treatment for hypertension and diabetes, none of these 
records reflect (1) an intent to file a claim for VA 
benefits, see Dunson v. Brown, 4 Vet. App. 327 (1993), or 
(2) provide any basis to construe such treatment records as 
either relating to "a disability which may establish 
entitlement" to secondary service connection for 
hypertension or diabetes or showing a "reasonable 
probability of entitlement" to establish secondary service 
connection for either disorder, as required by 38 C.F.R. 
§ 3.157(b)(2).

It appears that the veteran believes that VA was required to 
infer a claim for service connection for hypertension and 
diabetes mellitus as secondary to the service-connected 
leukemia from medical treatment records, even in the absence 
of any statement whatsoever from him to the effect that he in 
fact sought service connection for these disorders.  The 
Board disagrees.  The law requires that a specific claim must 
be filed, see 38 C.F.R. § 3.151 and that an informal claim 
must identify the benefit sought, see 38 C.F.R. § 3.155.  The 
medical records pre-dating September 10, 1988 do not satisfy 
these requirements.

The Court has held that a claimant must assert a claim 
expressly or impliedly.  See Isenbart v. Brown, 7 Vet. App. 
537, 540-41 (1995).  Crucially, however, in Brannon v. West, 
12 Vet. App. 32 (1998), the Court observed that while the VA 
must interpret a claimant's submissions broadly, it is not 
required to conjure up issues that were not raised by the 
claimant.  The Court has further held that VA is not held to 
a standard of prognostication when determining what issues 
are presented.  See Talbert v. Brown, 7 Vet. App. 352, 356-
57; Allin v. Brown, 6 Vet. App. 207, 213 (1994): "[t]here 
must be some indication . . . that [a claimant] wishes to 
raise a particular issue . . . .  The indication need not be 
express or highly detailed; it must only reasonably raise the 
issue".  These cases involve the Board, not an RO, but it is 
clear that the reasoning employed by the Court applies to all 
levels within VA.  Cf. EF v. Derwinski, 1 Vet. App. 324, 326 
(1991).

In short, the veteran's contention fails because there was 
and is no obligation on the part of VA to infer secondary 
service connection claims in retrospect.  It was incumbent on 
the veteran in this case to identify the benefit sought, 
secondary service connection for hypertension and diabetes 
mellitus, if not in so many words at least to such degree 
that RO personnel could reasonably conclude that a claim 
existed.  He did not do so.

It appears that the veteran is raising an equitable argument 
in that he contends it is unfair to deny an effective date 
for the grant of service connection for hypertension and 
diabetes mellitus earlier than September 1998 because he 
suffered from these disorders for some years before 1998.  To 
extent the veteran is raising an argument couched in equity, 
the Board is without authority to provide any such relief.  
The Board is bound by the law and is without authority to 
grant benefits on an equitable basis.  See 38 U.S.C.A. 
§§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994).  As explained above, the Board has 
decided this case based on the provisions of law, which in 
large measure revolves around the date of filing of his 
claim.  The effective date assigned in this case is dictated 
by the date of filing of the veteran's claim in September 
1998.

The representative's arguments in support of the claim

The veteran's representative has raised several interesting 
arguments in support of the claim in the "Informal Brief" 
dated August 8, 2003.  However, upon close scrutiny, these 
arguments fail to persuade the Board that an earlier 
effective date should be assigned for the award of secondary 
service connection for the veteran's hypertension and 
diabetes mellitus disabilities.  The Board will address these 
arguments in turn.

(i.) A claim for a primary condition includes any secondary 
conditions.

The representative's principal argument is that the veteran's 
1990 claim for pension, later recognized as a claim for 
service connection for leukemia, would by its nature include 
a claim for any symptoms or complications related to the 
primary disorder.  In support of this argument, the 
representative cited to the Court's decision in Moore v. 
West, 13 Vet. App. 69 (1999), and in particular the 
concurring opinion of Judge Steinberg.

In Moore, the Court first noted that the issue before it was 
whether the appellant had filed a timely notice of 
disagreement (NOD) to contest a rating decision as to the 
issue of secondary service connection.  The Court held for 
the veteran, due to the fact that the veteran had previously 
expressed a desire to claim not only direct service 
connection for one disability but also secondary service 
connection for another disability.  In a concurring opinion, 
Judge Steinberg stated that he would also hold 
"alternatively, that as a matter of law, when a claimant 
seeks secondary service connection . . . and a [RO] denies 
that claim on the ground, as here, that the primary condition 
is not service connected, then a NOD as to the [RO's] denial 
of primary service connection inherently also expresses a 
disagreement as to the denial of secondary service 
connection."  Moore, 13 Vet. App. at 73 [emphasis added by 
the Board].

In his August 2003 "Informal Brief," the representative 
correctly pointed out that the Court's holding in Moore 
"focused on the nature of an appeal as opposed to the nature 
of a claim".  Nevertheless, he argued that when read 
together with the Court's other case law discussing the 
"pro-claimant" adjudication process the Court's decision in 
Moore supported the veteran's position that he was entitled 
to an earlier effective date for his hypertension and 
diabetes because his current appeal stemmed from a 
disagreement with the initial evaluation of his leukemia 
disorder, "to include the question of any diagnoses that are 
secondary to the primary disorder of leukemia."

The Board believes, however, that the facts in Moore are 
inapposite to the facts in this case, and therefore the 
holding of the Court in Moore does not apply.  The Court's 
decision in Moore and Judge Steinberg's concurring opinion 
each recognize that the appellant in Moore in fact filed a 
secondary service connection claim along with a direct 
service connection claim, and that such claims were 
adjudicated by the RO.  Here, there was no filing of a 
secondary service connection claim by the veteran in 1990 or 
at any other time before September 1998.  Nor was such 
nonexistent secondary service connection claim adjudicated by 
the RO prior to September 1998.     

In short, the key fact in Moore was the appellant's raising 
of the secondary service connection issue at an early stage 
in conjunction with his direct service connection claim.  
Such did not occur in this case.  The veteran's initial claim 
in October 1990 did not refer to any condition other than 
leukemia, and at no point prior to September 1998 did he 
express an intent to claim secondary service connection for 
diabetes and hypertension.  Hence, unlike in Moore, there was 
nothing in the record in this case prior to September 1998 
that would present any issues of secondary service connection 
for disorders related to the service-connected leukemia.  

Judge Steinberg's concurring opinion in Moore also focused on 
the fact that a claim for the secondary condition had been 
raised.  Judge Steinberg's statement is premised on the fact 
that a claimant had filed a claim for the secondary condition 
either prior to or in conjunction with a claim of service 
connection for the primary condition.  However, as fully 
detailed above, nothing of the sort occurred in this case.  
No claim for any secondary condition to the service-connected 
leukemia was filed  or raised by inference prior to September 
1998.

Although VA must adjudicate claims within the context of the 
pro-claimant system, VA is not charged with inventing claims 
that have not been raised by the claimant.  In this case, 
there was simply nothing in the record submitted prior to 
September 1998 that would indicate or infer that the veteran 
wanted to file a claim seeking entitlement to secondary 
service connection for hypertension or diabetes.  
Accordingly, the Board does not find persuasive the 
representative's reliance on either the Court's majority 
decision or Judge Steinberg's concurring opinion in Moore v. 
West as a basis to establish an earlier effective date.

(ii.) The RO failed to comply with the statutory duty to 
assist in October 1997.

The representative also contends that when the RO implemented 
the Board's grant of service connection for leukemia in 
October 1996 and then again in October 1997 following the C&P 
Director's administrative decision the record before the RO 
at the time documented medical care for diabetes and 
hypertension.  The representative concludes that the RO 
failed in its duty to assist the veteran by not ordering a VA 
examination to ascertain all signs, symptoms and 
complications of leukemia.

The Board finds no merit to this argument as well.  First and 
foremost, it must be noted that the duty to assist is for 
application only upon the submission by the claimant of a 
substantially complete application for a benefit under the 
laws administered by VA .  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2003).  Such an application was not 
of record prior to September 1998.  Because the veteran had 
not filed a claim of entitlement to service connection for 
hypertension or diabetes, VA had no duty to infer such a 
claim and develop it.  
In the absence of a secondary service connection claim for 
either disorder, the RO had no duty to assist the veteran by 
scheduling an examination to determine if any disabilities 
secondary to leukemia existed.  See Counts v. Brown, 6 Vet. 
App. 473, 478-9 (1994) and Gobber v. Derwinski, 2 Vet. App. 
470, 472 (1992) [VA's . . . . "duty to assist" is not a 
license for a "fishing expedition" to determine if there 
might be some unspecified information which could possibly 
support a claim].

Accordingly, the Board finds no basis to award an earlier 
effective date for the awards of secondary service connection 
for hypertension and diabetes mellitus on the basis of any 
alleged failure to assist the veteran prior to September 
1998.

(iii.) The September 1998 letter from the veteran's 
representative represents a clarification of a previously-
filed  secondary service connection claim.

The veteran's representative additionally contends that the 
September 1998 claim was not in fact a "new" claim for 
hypertension and diabetes.  Rather, the  representative 
requests the Board to consider its informal claim of 
September 1998 requesting secondary service connection for 
hypertension and diabetes mellitus as a "clarification" of 
a previously filed claim for service connection for leukemia 
"and its complications".  

The Board is unsure exactly what the representative means by 
his use of the word "clarification".  As explained above, 
the Board views the September 1998 letter as raising, for the 
first time, the secondary service connection claims.  In the 
absence of any previously expressed intent to pursue those 
issues, there was nothing to "clarify".  The September 1998 
letter is fairly read as doing what it in fact purports to do 
on its face - adding, for the first time, the secondary 
service connection issues.      
The Board finds no basis to award an earlier effective date 
for hypertension and diabetes mellitus based on this 
argument.


(iv.) Request to allow effective date of October 31, 1990.

Finally, the representative argues that as the Court has held 
that a secondary disability represents an "increase" in a 
service-connected disability and is "considered part of the 
original condition" the awards of the secondary hypertension 
and diabetes mellitus disabilities should be made effective 
from the date service connection was established for the 
primary condition, leukemia, that is on October 31, 1990.  
The representative cites Allen v. Brown, 7 Vet. App. 439 
(1995) and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

The Board rejects this argument.  The effective date of the 
award of service connection is based on the law and 
regulations cited by the Board above.  
The Board can identify no holding of the Court which stands 
for the proposition that the effective date of secondary 
service connection is the date of service connection for the 
primary condition, and the veteran and his representative 
have pointed to none.  To construe the Court's holdings in 
the manner indicated by the representative would produce 
absurd results, e.g., VA benefits would be granted for a 
secondary condition which was not even present at the time 
service connection was granted for the primary condition.  
[This appears to be the case here.]  The law clearly does not 
intend such a result.
  
Conclusion

Because there is no evidence to show that the veteran 
expressed an intent on an formal or informal basis to file a 
claim for service connection for hypertension or diabetes 
mellitus any earlier than September 10, 1998, there is no 
legal basis to assign an earlier effective date.  Where the 
law and not the evidence is dispositive of the issue before 
the Board, as in this case, the claim is denied because of 
the absence of legal merit or the lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Accordingly, the appeal as to this issue is denied.


ORDER

Entitlement to an effective date earlier than September 10, 
1998 for the award of secondary service connection and 
disability compensation benefits for hypertension and 
diabetes mellitus is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



